DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Claim status
Claims 6-14, 16, 21, and 27 -29 are pending. Claims 20 and 21 are withdrawn. Claims 1-5, 15, 17-20, and 22-26 are canceled. Claims 6-14, 16, and 27 are examined in accordance to the elected species (edetic acid or salt thereof and boric acid as the preservatives).

Action Summary
Claims 6-14, 16, and 26-27 rejected under 35 U.S.C. 103 as being un-patentable over Tsukamoto et al., Arch Ophthalmol, Vol 122, Feb 2004 in view of Katz et al., Current Medical Research and Opinion, Vol. 23, No. 12, 2007, 2971-2983, Baranowski et al., Review Article, The Scientific World Journal Volume 2014, pages 1-14, and Takayuki et al., International Journal of Pharmaceutics 290 (2005) 83-89 are withdrawn. 

			New rejection necessitated by claim amendment
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 6 recites optionally additive whereas the same claim recites the addition is at least one selected from the group consisting of a surfactant, buffering agent, tonicity agent, stabilizing agent, antioxidant and high molecular weight polymer. Based on the definition of addition in the claim, the recitation of optionally additive should be “optionally an additive.”  Appropriate correction is required.

		New rejection necessitated by claim amendment
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation additive, and the claim also recites the narrow limitation of the additive is at least one selected from the group consisting of a surfactant, buffering agent, tonicity agent, stabilizing agent, antioxidant and high molecular weight polymer which is the narrower statement of the range/limitation. Moreover, claim 1 recites the broad recitation the pharmaceutical composition does not comprise a preservative other than edetic acid or a salt thereof and boric acid or a salt thereof, and the claim also recites the narrow limitation of pharmaceutical composition which consists of…. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
			New rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 6-14, 16, and 27 are rejected under 35 U.S.C. 103 as being un-patentable over Tsukamoto, Arch Ophthalmol, Vol 122, Feb 2004 as evidenced by Alphagan, Highlights of Prescribing Information, 2016, Corbiere (US5,523,082), and Turk, AAPS PharmSciTech. 2014 Feb; 15(1): 161–176 in view of Katz, Current Medical Research and Opinion, Vol. 23, No. 12, 2007, 2971-2983, Baranowski, Review Article, The Scientific World Journal Volume 2014, pages 1-14, and Takayuki, International Journal of Pharmaceutics 290 (2005) 83-89. 
Tsukamoto teaches a combination of 0.2% brimonidine tartrate from Alphagan and 2% dorzolamide hydrochloride for reducing intraocular pressure and aqueous humor flow, see Abstract. The Alphagan formulation contains 0.2% (2 mg/mL) with the inactive ingredients benzalkonium chloride 0.005% (0.05 mg/mL) as a preservative; citric acid; polyvinyl alcohol; sodium chloride; sodium citrate; and purified water. Hydrochloric acid and/or sodium hydroxide may be added to adjust the pH. (see Alphagan Highlights of prescribing information, Section 11, as evidenced by.) 
While Tsukamoto does not teach citric acid is a buffering agent and the teaching of sodium chloride is an isotonic agent are tonicity agent, the prior art teaching of citric acid is considered a buffering agent and the teaching of sodium chloride is a tonicity agent as evidenced by the specification. Moreover, the teaching of polyvinyl alcohol can be taken to be a nonionic surfactant as taught by Turk. (Abstract.)
Furthermore, while Tsukamoto teaches benzalkonium chloride as a preservative, benzalkonium chloride can also be used a stabilizing agent and a preservative as evidenced by Corbiere. (Column 2; lines 3-4 of Corbiere.) Therefore, the teaching of benzalkonium chloride as a preservative of Tsukamoto can be also be taken as a teaching of stabilizing agent, which is recited as an additive in the claim. 
Tsukamoto does not teach the combination contains edetic acid or a salt thereof in the amount ranging from 0.0001% (w/v) to 2% (w/v) and boric acid in the amount ranging from 0.0001% (w/v) to 5% (w/v). Furthermore, Tsukamoto does not teach a container a multiple-dose container without backflow prevention function. Lastly, Tsukamoto et al. does not teach pH of 6.0 to 8.0. 
Katz teaches dorzolamide hydrochloride 2.0% ophthalmic solution (Trusopt*), available in a buffered isotonic solution of pH 5.6 preserved with benzalkonium chloride (BAK) 0.0075% in the treatment of elevated IOP. The formulation was shown in clinical trials to have the same IOP-lowering efficacy and better tolerability compared to the formulation containing 0.2% brimonidine because the change in pH provides better bioavailability. (Page 2971, right column bridging page 2972; left column and first paragraph). Moreover, Katz teaches brimonidine formulation containing brimonidine tartrate 0.1 or 0.15% in a buffered solution pH 6.6-7.4 preserved with purite 0.005%. (Page 2972, left col, second paragraph.) The “%” used by Katz is considered % w/v. The buffer isotonic solution contains water. 
Baranowski teaches eye drops are accessible in the forms of water and oil solutions, emulsions, or suspensions of one or more active ingredients, which may contain preservatives if stored in multiuse packaging. These forms are sterile and isotonic. The optimum pH for eye drops equals that of tear fluid and is about 7.4. (Section 2.1.1). The absence of teaching of a backflow prevention function in the multiple-dose container of Baranowski is evidenced that multiple-dose container of Baranowski et al. is a multiple-dose container without a backflow prevention function.  
Takayuki teaches a combination of 0.005% EDTA and 1% boric acid synergistically enhanced the corneal penetration of CS-088, an anti-glaucoma drug; this synergistic increase is advantageous for formula development because the amount of pharmaceutical additives required in a drug product can be reduced while maintaining the same pharmacological activity. Therefore, the combination of EDTA and boric acid is considered to be safe enhancer and is expected to show similar effects in another drug formulation. (Page 88; first column and last paragraph bridging second column and first paragraph.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition taught by Tsukamoto to include the 0.005% EDTA and 1% boric acid as corneal penetration enhancer as taught by Takayuki to give an aqueous ophthalmic solution buffered in a pH of 6.6-7.4 and packaged in a multiple-dose container without a backflow prevention function as taught by Baranowski. One would have been motivated to do so because Takayuki teaches combination of 0.005% EDTA and 1% boric acid synergistically enhances the corneal penetration of anti-glaucoma drug, because Katz teaches formulations containing brimonidine tartrate 0.1 to 0.15 % in a buffered solution of pH 6.6-7.4 preserved with Purite 0.005% were shown in clinical trials to have the same IOP-lowering efficacy and better tolerability because the change in pH provides better bioavailability (Page 2972; left column and second paragraph) and also because Baranowski et al. teaches eye drops are accessible in the forms of water and oil solutions, emulsions, or suspensions of one or more active ingredients, which may contain preservatives if stored in multiuse packaging where the optimum pH for eye drops equals that of tear fluid and is about 7.4, see Section 2.1.1. One would reasonably expect the combined teaching of the cited references to give an ophthalmic formulation consisting of dorzolamide in the amount of 0.1 or 0.15% and brimonidine in the amount 2% in water, having a pH of 6.6-7.4 and a combination of 0.005% EDTA and 1% boric acid to reduce intraocular pressure and aqueous humor flow with success. 
		Applicant’s argument and Response to Applicant’s argument
Applicant argues the 0.2% brimonidine tartrate ophthalmic solution (Alphagan) and 2% dorzolamide hydrochloride ophthalmic solution (Trusopt) disclosed in Tsukamoto et al. are sterile ophthalmic solutions containing benzalkonium chloride as a preservative (Alphagan and Trusopt, "HIGHLIGHTS OF PRESCRIBING INFORMATION", 11 DESCRIPTION). In response, Applicant’s argument is not found to be persuasive. The formulation of Tsukamoto may well include benzalkonium chloride as a preservative. However, the teaching of benzalkonium chloride as a preservative of Tsukamoto can be taken as stabilizing agent as taught by Corbiere. (Column 2; lines 3-4 of Corbiere.) 
Applicant argues that the formulation of brimonidine tartrate disclosed in Katz et al. contains Purite as a preservative (page 2972, left column, third paragraph). In response, Applicant’s argument not persuasive. While Katz teaches purite as preservative, because Katz teaches formulations containing brimonidine tartrate 0.1 to 0.15 % in a buffered solution of pH 6.6-7.4 preserved with Purite 0.005% were shown in clinical trials to have the same IOP-lowering efficacy and better tolerability because the change in pH provides better bioavailability (Page 2972; left column and second paragraph) Katz shows that a pH of 6.6-7.4 can increase the bioavailability of an ophthalmic composition comprising brimonidine tartrate 0.1 to 0.15 %. Katz provides one of the motivations to use pH 6.6-7.4 in an ophthalmic composition. Furthermore, with regard to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Baranowski et al. disclose that the formulation contains a preservative if multiuse packaging is used (Section 2.1.1). In response, contrary to Applicant’s assertion that Baranowski et al. disclose that the formulation contains a preservative if multiuse packaging is used (Section 2.1.1,) Baranowski teaches in section 2.1.1. eye drops are accessible in the forms of water and oil solutions, emulsions, or suspensions of one or more active ingredients, which may contain preservatives if stored in multiuse packaging. The word “may” can reasonably be construed to be optional, that is present or absent. That means it is not a necessary component of an ophthalmic formulation.
Applicant argues that the combination of Tsukamoto et al., Katz et al., Baranowski et al., and Takayuki et al. suggests only a pharmaceutical composition with a sufficient amount of a preservative added in addition to edetic acid and boric acid. In response, Applicant’s argument is not persuasive. It may well be true that benzalkonium is taught by Tsukamoto as a preservative. However, again, as discussed in one of the above paragraphs, benzalkonium chloride can also be used as a stabilizing agent at taught by Corbiere, which meets the claimed limitation of stabilizing agent. Therefore, one would reasonably expect the combination of Tsukamoto et al., Katz et al., Baranowski et al., and Takayuki et al. to give a pharmaceutical composition that contain edetic acid and boric acid as the only ingredients that can be used as preservatives and benzalkonium chloride as a stabilizing agent. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628